Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third cylinder chamber” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a joining element”, and “a joining element holding device” in claim 1, and “a stroke fine adjustment device” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As noticed in paragraph 0016 and 0042, the joining element is a stud or ball stud.  As noticed in paragraph 0058, the joining element holding device 32 has a plurality of holding tongues 34 arranged distributed over the periphery. The joining element holding device 32 is connected to the joining element 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 3-4, the limitation “a joining element” is unclear if it is referring to the joining element recited in the preamble.
In claim 1, the limitation “wherein the first loading pin stroke is less long” is unclear to what is the first loading pin stroke being compared to, less long than what?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ettinger (US 3,854,027).
Regarding claim 1, Ettinger teaches a joining apparatus (Fig. 1-3) for joining a joining element (S) onto workpieces (abstract; Col. 1, lines 5-12), the joining apparatus comprising a joining element holding device (92), which is configured to radially hold a joining element (as shown in Fig. 2-3); a loading pin arrangement (combination of 82, 86 and 30; as shown in Fig. 1-3) including a loading pin actuator arrangement (combination of 82 and 30) and a loading pin (86) with a front end, wherein the loading pin is slidable by means of the loading pin actuator arrangement in the direction of the joining element holding device (as shown in Fig. 1-3), and wherein the loading pin arrangement is operable to establish one of a first loading pin stroke and a second loading pin stroke (as shown in Fig. 1-3), and the first loading pin stroke is in the direction of the joining element holding device from a feed position to a first joining position, while the second loading pin stroke is from the feed position to a second joining position (as shown in Fig. 1-3), and wherein the first loading pin stroke is less long and the front end of the loading pin is displaceable less far in the direction of the 
Regarding claim 5, Ettinger teaches the joining apparatus as set forth above, wherein the second piston is horizontally fixed in relation to the housing (as shown in Fig. 1-3).
Regarding claim 7, Ettinger teaches the joining apparatus as set forth above, wherein a surface of the first piston (82) contacting the second piston, and a surface of the second piston (36) contacting the first piston have the same diameter (as shown in Fig. 1-3).
Regarding claim 8, Ettinger teaches the joining apparatus as set forth above, wherein the first cylinder chamber (chamber inside of 30), and the second cylinder chamber (chamber inside 28) are mutually separated by a partition (36).

Regarding claim 10, Ettinger teaches the joining apparatus as set forth above, wherein a third cylinder chamber (upper chamber inside 30) is configured between the first piston and the second piston (as shown in Fig. 1-3).
Regarding claim 11, Ettinger teaches the joining apparatus as set forth above, wherein the loading pin arrangement includes a stroke fine adjustment device (performed by the second piston 36 and 42).
Regarding claim 12, Ettinger teaches the joining apparatus as set forth above, wherein the stroke fine adjustment device includes a nut (36) as a screw adjustable stroke-limiting stop between the housing and the loading pin cylinder (as shown in Fig. 3).

Response to Arguments
Applicant's arguments filed 09/03/2021 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “At Pg. 9 lines 6-8, the pending Action incorrectly states that in Ettinger “the loading pin arrangement further includes a housing [outer cylinder] 28 and the joining element holding device [earlier identified as collet 92] is axially fixed relative to the housing (as shown in Fig. 1-3)”. This is not true. Ettinger Fig. 3 clearly shows that its collet 92 has been moved axially .  
Regarding claims 5 and 7-12, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                             
09/09/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761